Citation Nr: 1104530	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-06 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978 and 
died in May 2005.  The appellant is the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision issued by a 
Department of Veterans Affairs (VA) Regional Office (RO), which, 
in pertinent part, denied service connection for the cause of the 
Veteran's death.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010); 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in May 2005, and his official certificate of 
death indicates that his immediate cause of death was 
pancreatitis, due to or as a consequence of pneumonia, due to or 
as a consequence of esophageal cancer.

2.  At the time of the Veteran's death, service connection was 
established for major depressive disorder, rated as 100 percent 
disabling, effective September 10, 2001.

3.  The most probative evidence of record demonstrates that the 
Veteran's service-connected major depressive disorder caused or 
aggravated his alcoholism, and that his alcoholism contributed 
significantly to the development of his pancreatitis and 
esophageal cancer, causes of his death.




CONCLUSION OF LAW

A disability incurred in or aggravated by service caused or 
contributed substantially or materially to the Veteran's death.  
38 U.S.C.A. §§ 1101, 1131, 1310 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
appellant have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and that 
deciding the appeal at this time is not prejudicial to the 
appellant.

Cause of Death

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to cause death.  A service-connected disability is 
one that was incurred in or aggravated by active service, one 
that may be presumed to have been incurred during such service, 
or one that was proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due to a 
service-connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 3.312(a).  
The service-connected disability will be considered the principal 
(primary) cause of death when such disability, either singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  The service-connected disability will be 
considered a contributory cause of death when it contributed so 
substantially or materially to death, that it combined to cause 
death, or aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects 
of a service-connected disability must have made the decedent 
materially less capable of resisting the fatal disease or must 
have had a material influence in accelerating death.  See Lathan 
v. Brown, 7 Vet. App. 359 (1995).

According to the official certificate of death, the Veteran died 
on May [redacted], 2005.  The immediate cause of death is listed as 
pancreatitis, due to or as a consequence of pneumonia, due to or 
as a consequence of esophageal cancer.  At the time of the 
Veteran's death, service connection was established for major 
depressive disorder, rated as 100 percent disabling, effective 
from September 10, 2001.

The appellant contends that the Veteran's uncontrolled service-
connected major depressive disorder caused him to abuse alcohol 
as a means of coping, and that his alcoholism contributed to the 
development of his pancreatitis and esophageal cancer.  

The Board sought a medical advisory opinion from the Veteran's 
Health Administration (VHA) in November 2010 and the opinion was 
received in December 2010.  Dr. T., subsequent to review of the 
claims file, noted that the Veteran reported alcohol use prior to 
enlistment and at the time of his discharge from service.  She 
noted that the Veteran was involved in alcohol abuse concurrently 
with his depression and that it was difficult to know which 
condition was primary or secondary.  She noted that while it was 
not clear whether the alcohol abuse or depression began first, it 
was clear that the Veteran reported minimal alcohol abuse after 
discharge from service and was productively employed until the 
time of his mother's death.  Dr. T. opined that, based upon the 
Veteran's pre-existing history and acute onset of alcohol use and 
depression after the death of his mother, it seems that his most 
recent problems with alcohol are not related to service.  She 
noted that medical literature supports the association between 
mental illness and alcohol use as means to treat symptoms of the 
same, and that co-morbid illnesses are not unusual.  She also 
noted, however, that alcohol use can sometimes cause depressive 
symptoms independently of any other mental illness.  She reported 
that it is very difficult to determine if the alcohol causes a 
person's depression or if a depressed person tries to self-
medicate unless it is clear whether the depression or the 
alcoholism stared first.  Dr. T. concluded that in the Veteran's 
case, his depressive symptoms were always temporally related to 
alcohol use and at least two examiners who personally interviewed 
the Veteran were not able to decipher which was the initial 
problem.   

In support of her claim, the appellant submitted a January 2011 
statement from Dr. B.  Dr. B., subsequent to review of the claims 
file, asserted that the Veteran entered service, fit for duty, 
and without any doctor-diagnosed illnesses.  Dr. B. noted that 
the Veteran was service-connected for major depressive disorder, 
and asserted that the Veteran had feelings of helplessness and 
worthlessness and suicidal thoughts.  He asserted that the 
Veteran had significant conflicts with his spouse concerning drug 
and alcohol use.  He noted that the Veteran was admitted for 
treatment in January 2004 for alcoholic pancreatitis.  Dr. B. 
asserted that it is well known that patients with major 
depression often use alcohol to self-medicate with the goal of 
soothing one's pain and suffering.  He reported that it is 
equally well-known in medical literature and is a general medical 
principle that alcohol use leads to pancreatitis and esophageal 
cancer, both of which can lead to death.  

Dr. B. opined that the Veteran's major depressive disorder caused 
him to consume too much alcohol which in turn caused him to 
develop pancreatitis and esophageal cancer, which in turn caused 
his demise.  Dr. B. noted that it is clear that pancreatitis was 
not the only cause of the Veteran's demise, but opined that the 
Veteran would have lived longer had he not had his pancreatitis 
and esophageal cancer.  Dr. B. posited, in other words, that the 
Veteran's alcohol-induced pancreatic and esophageal cancer both 
together and independently contributed significantly to his 
demise.  Dr. B. reasoned that medical literature documents a 
significant relationship between psychiatric disease and 
addictive behavior, and the gene-by-environment interaction 
supports a significant causal effect of environment on the 
individual, which leads to addictive behavior.  Dr. B. concluded 
that such was the case with the Veteran.

Dr. B. noted that VA examiners acknowledged that the Veteran's 
substance abuse lead to his pancreatitis and esophageal cancer, 
and asserted that such abuse was primarily related to the death 
of his mother a few years prior to his own death.  Dr. B. opined 
that while there is no doubt that the death of the Veteran's 
mother was an additional stressor, if the Veteran had not had his 
service-induced depression he would have likely had the residual 
energy to deal with the additional stressor of his mother's 
death.  

In deciding this appeal, the Board must weigh the evidence and 
decide where to give credit and where to withhold the same and, 
in so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is 
also mindful that it cannot make its own independent medical 
determination, and that there must be plausible reasons for 
favoring one medical opinion over another. Evans v. West, 12 Vet. 
App. 22, 31 (1998).  The Board may favor the opinion of one 
competent medical expert over that of another provided the 
reasons therefore are stated.  Winsett v. West, 11 Vet. App. 420, 
424-25 (1998).

The Board accords greater probative value to the January 2011 
private opinion.  While Dr. T. asserted that it was very 
difficult to determine whether the Veteran's alcoholism or 
depressive symptoms began first, she asserted that his depressive 
symptoms were always temporally related to alcohol use and at 
least two examiners who personally interviewed the Veteran were 
not able to decipher which was the initial problem.  Further, Dr. 
T. did not discuss the relationship between the Veteran's 
alcoholism and the causes of his death, including pancreatitis 
and esophageal cancer.  Finally, Dr. T. provided a speculative 
opinion.  The Board notes here that medical evidence that is 
speculative, general or inconclusive in nature cannot support a 
claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The 
opinion, expressed as "it seems" that the Veteran's most recent 
problems with alcohol are not related to service, is too 
speculative.  Thus, the Board finds that the opinion rendered by 
Dr. B. that the Veteran's service-connected major depressive 
disorder caused the Veteran to consume too much alcohol which 
caused him to develop pancreatitis and esophageal cancer, which 
in turn caused his death, to be the most probative opinion of 
record.  Dr. B. supported his conclusions with rationale and 
provided the Board a medical basis upon which to grant the 
claims.  See Winsett, supra.

For the appellant to be successful in her claim, she needs to 
show only that it is at least as likely as not that the Veteran's 
service-connected major depressive disorder caused or aggravated 
his alcoholism, which resulted in pancreatitis and esophageal 
cancer, which caused his death.  See 38 U.S.C.A. § 5107 (West 
2002).  Here, the Board finds that standard has been met.













(CONTINUED ON THE NEXT PAGE)
Under the circumstances, and with resolution of reasonable doubt 
in the appellant's favor, the Board concludes that service 
connection for the cause of the Veteran's death is warranted.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's 
death, subject to the laws and regulations governing monetary 
awards.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


